EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Saitta on March 22, 2022.
The application has been amended as follows: 
	In Claim 1:

A bone distraction device comprising: 
a pair of bone plate members; 
a threaded rod retained within an elongated, linear rod housing having an outer surface, whereby rotation of said threaded rod within said rod housing in a distraction direction results in relative separation of said bone plate members and rotation of said threaded rod in the opposite direction results in relative contraction of said bone plate members; 
a drive head positioned at one end of said rod housing and connected to said threaded rod, whereby rotation of said drive head rotates said threaded rod[[,]];
a ratchet head connected to said threaded rod and said drive head, said ratchet head having teeth and notches disposed annularly thereon; 
a pawl housing positioned on and extending outwardly from said rod housing, said pawl housing retaining a pawl biased into one of said notches on said [[drive]] ratchet head to define an engaged position, said pawl and said notches configured such that said drive head is rotatable only in said distraction direction when said pawl is in said engaged position; 
said pawl housing comprising a sloping transition shoulder diminishing to transition onto said outer surface of said rod housing; 
said rod housing having a proximal end and a distal end, wherein said drive head is positioned on said proximal end of said rod housing and said pawl housing is positioned on said distal end of said rod housing, wherein said sloping transition shoulder diminishes in a proximal direction; and 
16/448,340-2-a slot disposed in said pawl housing and a post member connected to said pawl and extending through said slot, said slot having a longitudinal portion and an annularly oriented portion, and whereby said pawl is retracted away from said ratchet head and then annularly to define a disengaged position, such that rotation of said drive head is allowable in either direction when said pawl is in said disengaged position.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 4 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest  the bone distraction with a rod housing, said drive head and said pawl housing are positioned on said proximal end of said rod housing, a pawl housing recess receiving the pawl housing as claimed. Staehler US 2010/0076444 discloses a similar device but lacks the sloping transition shoulder as claimed and the rod housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773